Name: Commission Regulation (EEC) No 3592/87 of 30 November 1987 fixing the maximum export refunds on olive oil for the first partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 87 Official Journal of the European Communities No L 339/39 COMMISSION REGULATION (EEC) No 3592/87 of 30 November 1987 fixing the maximum export refunds on olive oil for the first partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1915/87 (2), Having regard to Council Regulation (EEC) No 1650/86 of 26 May 1986 on the refunds and levies applicable to exports of olive oil (3), and in particular Article 7 thereof, Whereas Commission Regulation (EEC) No 3129/87 (4) issued a standing invitation to tender with a view to deter ­ mining the export refunds on olive oil ; Whereas Article 7 of Regulation (EEC) No 3129/87 provides that maximum amounts are to be fixed for the export refunds in the light in particular of the current situation and foreseeable developments on the Commu ­ nity and world olive-oil markets and on the basis of the tenders received ; whereas contracts are awarded to any tenderer who submits a tender at the level of the maximum refund or at a lower level ; Whereas, for the purposes of applying the abovemen ­ tioned provisions, the maximum export refunds should be set at the levels specified in Article 1 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 1 The maximum export refunds for olive oil for the first partial invitation to tender under the standing invitation to tender issued by Regulation (EEC) No 3129/87 are hereby fixed at the following levels, on the basis of the tenders submitted by 23 November 1987 : 1 . Quality 15.07 A I a) in containers of a capacity not exceeding 5 litres : 55,00 ECU/100 kilograms. 2. Quality 15.07 A I a) in containers of a capacity ex ­ ceeding 5 litres : 90,67 ECU/100 kilograms. 3 . Quality 15.07 A II a) in containers of a capacity not exceeding 5 litres : 55,00 ECU/100 kilograms. 4. Quality 15.07 A II a) in containers of a capacity ex ­ ceeding 5 litres : 91,25 ECU/100 kilograms. 5. Quality 15.07 A II b) in containers of a capacity not exceeding 5 litres : 14,00 ECU/100 kilograms. 6 . Quality 15.07 A II b) in containers of a capacity ex ­ ceeding 5 litres :  ECU/100 kilograms. Article 2 This Regulation shall enter into force on 1 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30. 9 . 1966, p . 3025/66. 0 OJ No L 183, 3 . 7. 1987, p. 7 . 0 OJ No L 145, 30. 5 . 1986, p. 8 . (4) OJ No L 296, 21 . 10 . 1987, p . 10 .